Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
1.	The Final Action is in response to the application filed on December 17, 2019 and the amendments to the claims and remarks filed on June 7, 2021.
2.	Claims 1-2, 5-7, 9-10, 13-15, 17-20 are amended
3.	Claims 1-20 are pending

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



5.	Claims 6,14, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

6.	Claims 6, 14, and 20 recite “least a portion" is a relative term which, renders the claim indefinite. The terms “least a portion" is not defined by the claim. The specification does not recite “least of portion” and the specification does not provide a standard and is unclear what 
7.	Appropriate action is required.

Claim Rejections - 35 USC § 101

8.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


9.	Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. Based upon consideration of all of the relevant factors with respect to the claims as a whole, claims 1-20  are held to claim an unpatentable abstract idea, and are therefore rejected as ineligible subject matter under 35 U.S.C. § 101.
10.	Therefore, claims 1-20 were analyzed for U.S.C. 101 as follows:
11.	Claims 1-8 are directed to a method claims, claims 9-16 are directed to a system, and 17-20 are directed to a non-transitory machine-readable medium.  Claims 1-25 fall within one of the four statutory categories of invention. (Step 1: Yes)
12.	In claim 1, corresponding representative claims 9 and 17, the limitations that define an abstract idea (in bold) are below (claim 1 is displayed):
A method for modifying an existing anti-money laundering rule of an existing anti- money laundering system to reduce false alerts
receiving, from a first entity, first entity data including a first set of transaction data related to a first set of transactions each involving a payor and a payee, a first set of non-transaction data related to at least one payor and/or at least one payee involved in at least one of the first set of transactions, and historical alert data including a plurality of historical alerts each corresponding to a transaction of the first set of transactions;
building a knowledge graph with a first entity data; 
determining, by machine learning, overall risk scores for account holders based on the first set of transaction data and the first set of non-transaction data, wherein the account holders are payors and/or payees involved in the first set of transactions; 
receiving, from a second entity through private blockchain, a second set of transaction data related to a second set of transactions each involving a payor and a payee; 
updating the knowledge graph with the second set of transaction data; 
analyzing, by the computing device, the updated knowledge graph to identify hopping transactions in which money is transferred from an initial payor to a final payee through at least one intermediary transaction involving different financial institutions and/or actors other than the first payor and the first payee, the actors acting as payors and/or payees in the at least one intermediary transaction; 
for each account holder, calculating a degree of separation between the account holder and an initial payor, final payee, or actor involved in at least one hopping transaction identified in the updated knowledge graph; for each account holder, determining a context score based on the account holder's overall risk score and degree of separation
calculating, by an artificial intelligence model, the false positive likelihood of alerts generated by the existing anti-money laundering system based on inputs of the context scores, historical alert data, one or both of the first and second transaction data, and the first non-transaction data; 
performing, by the computing device, a key driver analysis based on inputs of the context scores, historical alert data, one or both of the first and second transaction data, and the first non-transaction data, wherein the key drivers analysis determines factors impacting the false positive likelihood of alerts; 
creating, by the computing device, a decision tree from the results of the key driver analysis;
creating decision rules and determining new threshold values for the existing anti-money laundering rule based on the decision tree; 
performing, by the computing device, a what-if simulation based on both the new threshold values and the decision rules;
performing a gap analysis, by the computing device, based on the what-if simulation to compare the performance of the existing anti-money laundering rules and anti-money laundering rules modified with the new threshold values to determine which of either results in fewer false positive alerts; and 
determining a recommendation for modifying the existing anti-money laundering rule based on the results of the gap analysis.

claim 1, corresponding representative claims 9 and 17, are steps that describe receiving and analyzing transaction data to determine an overall risk score based on decision rules applying mathematical concepts (machine learning, gap analysis, and what-if simulation) for generating a recommendation for existing anti-money laundering rule. The above steps are collecting and analyzing financial transaction and data and relational data for detecting suspicious activity based on a financial transactions which are concepts that are in the enumerating grouping of Abstract ideas related to Certain methods of Organizing Human Activity specifically commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). In addition, the claims limitations of creating  decision rules and to determine new threshold values for the existing anti-money laundering rule, analyzing the transaction data based on applying machine learning , gap analysis, and what if simulation to generate and update to the anti-money laundering rules which are under the groupings of the abstract ideas of mathematical concepts. 
14.	Independent claim 1, corresponding representative claims 9 and 17, recite the additional components of “computer device”, ”computers”, “existing anti-money laundering system”, “non-transitory computer-readable medium”, and “storage devices” and the additional elements of “machine learning”, “private blockchain”, “knowledge graph”, and “artificial intelligence model”. The additional components and additional elements are no more than generally linking the use of the judicial exception to a particular technological for field of use. The mere nominal recitation of “storage device” does not take the claim limitation out of the abstract idea (i.e. a generic storage device performing a generic computer function of storing). The limitations of “use machine learning to determine overall risk scores”, “performing a gap analysis using a what-if simulation and the decision rules to determine difference between performance of existing anti-money laundering rules”, “perform a key driver analysis to determine factors impacting the false 
15.	The interpretation of the computing components are consistent with applicant's specification which describes the components in broad terms:
the disclosure provides a non-transitory computer-readable medium storing software that may comprise instructions executable by one  or more computers which, upon such execution, cause the one or more computers (Specification: Paragraph [0014])
the disclosure provides a system for modifying an existing rules of an existing AML system to reduce false alerts, which comprises one or more computers and one or more storage devices storing instructions that may be operable, when executed by the one or more computers, to the one or more computers (Specification: Paragraph [0015]) 
16.	These additional elements and additional computing components amount to no more than generic computing components that do not contribute anything significant or meaningful to the claim other than, in combination, suggesting a technological environment in which to implement or apply the abstract idea. The combination of these additional elements is no more 
17.	Finally, taken together, the additional elements and no additional components of claim 1, corresponding representative claims 9 and 17, has been considered and are not ordered combinations as defined by the courts. These additional elements do not recite any improvements and do not integrate the abstract idea into a practical application. The claims 1, corresponding claims 9 and 17, are directed to an abstract idea without significantly more.
18.	Dependent claims 2, 3, 10, 11, and 18 further recite limitations of wherein determining a context score based on the account holder's overall risk score, degree of separation includes creating a plurality of bipartite adjacency matrices from information stored in the knowledge graph, wherein, in the bipartite adjacency matrices, a first set of vertices include payors and a second set of vertices include payees, and building a plurality of bipartite graphs from the plurality of bipartite adjacency matrices. The limitations are recited at a high level of generality and do not amount to anything more than instructions to perform the abstract idea using a generic computer. Simply suggesting a technological environment (i.e., steps directed to the general means using mathematical concepts and relationships to determine the context score, risk score, and create a plurality of bipartite adjacency matrices) upon which the abstract idea may be implemented does not alter or transform the abstract idea.  The claims are directed to an abstract idea. 
19.	There are no additional components and the additional elements of “bipartite agency matrices”, “vertices”, “risk score”, “context score”, “bipartite graph”, “knowledge graph”,where each of the additional elements are no more than mere instructions to apply the exception using a generic computer component. Therefore, the additional components and additional elements are recited at a high level of generality and does not amount to anything more than instructions claims 2, 3, 10, 11, and 18 further are directed to an ineligible judicial exception without any significant more.
20.	Dependent claims 4, 7, 8, 12, 15, and 16 further recite limitations of  wherein determining a context score based on the account holder's overall risk score and degree of separation further includes detecting a plurality of communities within the plurality of bipartite graphs and further comprising modifying the existing anti-money laundering rule according to the recommendation, do not take the claim limitations out of the groupings of abstract activity (i.e., the steps of determining and modifying in general means of using mathematical relationships and concepts to determine a context score and modifying the existing anti-money laundering rule).  The limitations of wherein the payor and/or payee is one of an individual, an entity, a bank account is a method of organizing human activity, this limitations do not transform the abstract idea (i.e. are steps are directed determine the classification of the payor) but merely elaborates on how the abstract idea in the independent claims may be implemented and the technological environment upon which the abstract idea may be carried out. Therefore the claims are abstract. 
21.	There are no additional components and the additional element of “modifying the existing anti-money laundering rule” and “detecting a plurality of communities within the plurality of bipartite graphs” are recited at a high level of generality and does not amount to anything more than instructions to perform the abstract idea using a generic computer. The claims do not recite any improvements and do not integrate the exception into a practical application of that exception Therefore, similar to the independent claims, the dependent claims 4, 7, 8, 12, 15, and 16 are directed to an ineligible judicial exception without any significant more.
claims 5, 6, 13, 14, 19 and 20 further recite limitations of wherein determining a context score based on the account holder's overall risk score and degree of separation further includes finding communities of payors and/or payees having similar behavior patterns within the knowledge graph and determining, by a first machine learning model, a first risk score for each of the plurality of communities, wherein the first risk score is calculated for each of the following types of transaction data: transaction location, transaction type, number of transactions, and transaction amount, degree of separation further includes determining, by a second machine learning model to determine a second risk score for at least a portion of the plurality of payors and/or payees, wherein the second risk score is calculated for each of the following types of transaction data: transaction location, transaction type, number of transactions, and transaction amount, and determining, by  an ensemble model of the first and second machine learning models, overall risk scores for the at least a portion of the plurality of payors and/or payees, do not take the claim limitations out of the groupings of abstract activity (i.e., the steps of determining, calculating, a risk score using a first and second machine learning model in general means of using mathematical formulas, relationships and concepts to determine an overall risk score). Simply suggesting a technological environment upon which the abstract idea may be implemented does not alter or transform the abstract idea. Therefore, the claims are abstract.   
23.	There are no additional computer components and the additional elements of “first machine learning model”, “second machine learning model”, “risk score”, “knowledge graph” are recited at a high level of generality and does not amount to anything more than instructions to perform the abstract idea using a generic computer. The claims do not recite any improvements to the generic computing component. The claim does not recites additional elements that integrate the exception into a practical application of that exception Therefore, similar to the claims 5, 6, 13, 14, 19 and 20 are directed to an ineligible judicial exception without any significant more.
24.	In summary, the independent and dependent claims, both individually and in combination with the ordered claims, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. Therefore, the claims 1-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter


Claim Rejections - 35 USC § 102
25.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



26.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reddy et. al (US Patent Application Publication No.: 2019/0311367; hereafter known as Reddy)

27.	In claim 1: Reddy discloses,
 A method for modifying an existing anti-money laundering rule of an existing anti- money laundering system to reduce false alerts, the method comprising: (i.e., digital genome 
receiving, from a first entity, first entity data including a first set of transaction data related to a first set of transactions each involving a payor and a payee, a first set of non-transaction data related to at least one payor and/or at least one payee involved in at least one of the first set of transactions, and historical alert data including a plurality of historical alerts each corresponding to a transaction of the first set of transactions; (i.e., A pulse component collects data from the defined data sources and enriches it with the location and contextually relevant data and send the computed data records related to banking transactions to the edge cloud  where data sources and computer accessible components that provide and/or stores data from banks or other institutions involved in transactions or that are sources of data that may be relevant in the classification of transactions as suspicious or representing illegal or otherwise bad behavior  where these sources may be used to banking transaction information that can be used to start the analysis including sing the transaction data, processing logic identifies time-based behavior over a period of time using historical data (Reddy: Paragraph [0052], [0053], [0116])
building a knowledge graph with the first entity data; (i.e., information obtained and used by processor 1104 for discovery, clustering and knowledge graph representation of the scenarios where the transformation of the raw customer, account, and transaction data to features and the knowledge graph representation of the behavior of the individual related to financial matters, with nodes of the representation representing entities extracted or inferred from information about the individual, and edges are activities between the first and second entities; receiving, in response to occurrence of a new financially-related transaction, a message 
determining, by machine learning, overall risk scores (i.e., threat vectors are used to training machine learning models where a threat matrix having a consolidated set of one or more features that is converted into an explanation of features of the new financially-related transaction that fit at least one pattern of financially-specific patterns of suspicious behavior being monitored; transmitting, via the network, the risk score) for account holders based on the first set of transaction data and the first set of non-transaction data (i.e., The bit data genome engine can execute specified algorithms or functions to identify and score new transactions by retrieving specified data from the data source, extracting the features from the data sources, and using these features to predict and infer causal relationships within banking-related transactions. According to an embodiment, a learning, analytics, and prediction engine can be proactive and automatically generate new parameters and models to facilitate real time enrichment of the banking data genome) , wherein the account holders are payors and/or payees involved in the first set of transactions; (i.e., identify customer and bank transactions, data sources, and algorithms to compute the models 328; track, measure and enrich models 329 with alternate data 212, location and contextual data using data fusion and enrichment component 302 to calculate the risk measures, associations, and correlation scores 332; based on the insights and information available in the edge cloud data source) (Reddy: Paragraph [0039], [0046], [0061], [0064], [0072],[0135])
receiving, from a second entity through private blockchain, a second set of transaction data related to a second set of transactions each involving a payor and a payee (i.e. receiving, in response to occurrence of a new financially-related transaction, a message sent over a network that contains transaction data related to the new financially-related transaction where a pulse component collects data from the defined data sources 2and enriches it with the location and contextually relevant data and send the computed data records related to banking 
updating the knowledge graph with the second set of transaction data; (i.e., construct a fingerprint for an individual, the fingerprint being a compact knowledge graph representation of the behavior of the individual related to financial matters with nodes of the representation representing entities extracted or inferred from information about the individual, and edges are activities between the first and second entities, receive, in response to occurrence of a new financially-related transaction including identify the source account by tracing a graph of transactions) (Reddy: Paragraph [0095], [0114], [0143]) 
analyzing, by the computing device, the updated knowledge graph to identify hopping transactions (i.e., the scenario [invention] scenario attempts to identify the source account by tracing a graph of transactions) in which money is transferred from an initial payor to a final payee through at least one intermediary transaction involving different financial institutions and/or actors other than the first payor and the first payee, the actors acting as payors and/or payees in the at least one intermediary transactions;  (i.e., “Surge in Beneficiary Account Activity” identifies those transactions where many different originator accounts are sending money to the same beneficiary account and scenario complex system of transactions identifies the account that is the source of a network involved in creating a complex web of transactions. Suspicious actors prefer creating multiple layers of activity to make it difficult for detection systems and investigators to identify the flow of funds. This scenario attempts to identify the source account by tracing a graph of transactions) (Reddy: Paragraph [0051], [0058], [0089],[0095] [0097], [0098] [0100], [0101])
for each account holder, calculating a degree of separation between the account holder and an initial payor, final payee, or actor involved in at least one hopping transaction identified in 
for each account holder, determining a context score based on the account holder's overall risk score and degree of separation; (i.e., using entity resolution algorithms to build data genome; create a data genome with entities as nodes, relationships as edges, entity types and edge types as labels; read dimensional and fact data from the data source; use clustering algorithms to reduce plurality of facts into similar groups or clusters; enrich the data genome with the new insights derived from the clusters; identify customer and bank transactions, data sources, and algorithms to compute the models; track, measure and enrich models with alternate data, location and contextual data ,and third party; obtain data at specified intervals; using data fusion and enrichment component to calculate the risk assessment, measures, associations, and correlations, enrich data genome to generate recommendations) (Reddy: Paragraph [0127], [0064])
calculating, by an artificial intelligence model, the false positive likelihood of alerts generated by the existing anti-money laundering system based on inputs of the context scores, historical alert data, one or both of the first and second transaction data, and the first non-
performing, by the computing device, a key driver analysis based on inputs of the context scores, historical alert data, one or both of the first and second transaction data (i.e., in response to the data inputs), and the first non-transaction data, wherein in the key driver analysis determines factors impacting the false positive likelihood of the alerts (i.e., feature discovery processor performs feature learning to find common features and distinct features of the individual that are indicative of unique behavior patterns that are signatures of bad intent. That is, the feature discovery process performed by processor identifies features of the individual's behavior that indicates a certain likelihood that they will act with criminal intent and/or bad faith and scenarios are user-defined behaviors/typologies that evaluate and examine a customer's profile, transactions, account history, and other underlying customer attributes to generate alerts based off of the thresholds set) (Reddy: Paragraph [0008], [0046], [0069], [0070], [0071],[0125]); 
creating, by the computing device, a decision tree from the results of the key driver analysis; (i.e., wherein determining when a key risk indicator (KRI) value computed for a particular threshold within the data set falls outside of a dynamically determined range bounded 
creating decision rules and determining new threshold values for the existing anti-money laundering rule based on the decision tree; (i.e., wherein determining when a key risk indicator (KRI) value computed for a particular threshold within the data set falls outside of a dynamically determined range bounded by thresholds comprises completing a statistical pattern classification for detecting financial crime or fraudulent activities or events through the use of the genome, threat vectors, and the knowledge graph and prediction engine can automatically create new rules and models and perform adjustments) (Reddy: Paragraph [0008], [0046], [0125])
performing, by the computing device, a what-if simulation based on both the new threshold values and the decision rules; (i.e., Systems are disclosed to facilitate discovery and definition of metadata such as properties, attribute, or elements, some of which are specified as values and set of scenarios and rules to compute and transcription of the banking customer profiles as the enterprise genomic structure where the scenarios are user-defined behaviors/typologies that evaluate and examine a customer's profile, transactions, account history, and other underlying customer attributes to generate alerts based off of the thresholds set) (Reddy: Paragraph [0045], [0071])
performing a gap analysis, by the computing device, based on the what-if simulation (i.e., processor executes an application that helps configure scenarios, update or manipulate thresholds for scenarios and manage the computations for these scenarios) (Reddy: Paragraph [0071]) to compare the performance of the existing anti-money laundering rules and anti-money laundering rules modified with the new threshold values; and (i.e., provide an automated way to codify the customer profiles, behavior, and motivations related to banking and/or financial 
determining, (i.e. deep neural network) a recommendation for modifying the existing anti-money laundering rule based on the results of the gap analysis (i.e., determining a particular edge in the network whose behavior falls outside the dynamically determined range associated with normal activity as a suspicious) (Reddy: Paragraph [0029], [0076], [0123]) 
28.	In claim 2: Reddy discloses the method of supra, including wherein determining a context score based on the account holder's overall risk score (i.e., the multiple risk scores aggregated into total risk score) (Reddy: Paragraph [0078], [0079], [0080]) and degree of separation includes creating a plurality of bipartite adjacency matrices from information stored in the knowledge graph, wherein, in the bipartite adjacency matrices, a first set of vertices include payors and a second set of vertices include payees. (i.e., generating a knowledge graph utilizing a computer-based graph representation of first and second participants as nodes and relationship or activity between first and second participants as edges; and automatically identifying an anomaly as a potential suspicious actor and suspicious activity using the graph representation) (Reddy: Paragraph [0008], [0064], [0124])
29.	In claim 3: Reddy discloses the method of supra, including wherein determining a context score based on the account holder's overall risk score (i.e., the multiple risk scores 
30.	In claim 4: Reddy discloses the method of supra, including wherein determining a context score based on the account holder's overall risk score (i.e., the multiple risk scores aggregated into total risk score) (Reddy: Paragraph [0078], [0079], [0080]) and degree of separation further includes detecting a plurality of communities within the plurality of bipartite graphs. (i.e., receiving threat vectors as a data input and generating a knowledge graph utilizing a computer-based graph representation of first and second participants as nodes and relationship or activity between first and second participants as edges where completing a statistical pattern classification for detecting financial crime or fraudulent activities or events through the use of the genome, threat vectors, and the knowledge graph.) (Reddy: Paragraph [0124], [0125])
31.	In claim 5: Reddy discloses the method of supra, including wherein determining a context score based on the account holder's overall risk score (i.e., the multiple risk scores aggregated into total risk score) (Reddy: Paragraph [0078], [0079], [0080]) and degree of separation further includes finding communities of payors and/or payees having similar behavior patterns within the knowledge graph (i.e.,  receiving a data set of financial activity data of multiple participants; configuring a deep neural network and thresholds, wherein the thresholds enable detection of what is within abnormal range of financial activity, patterns, and behavior over a period of time; converting the data set to a genome containing a node for each 
32.	In claim 6: Reddy discloses the method of supra, including wherein determining a context score based on the account holder's overall risk score (i.e., the multiple risk scores aggregated into total risk score) (Reddy: Paragraph [0078], [0079], [0080]) and degree of separation further includes determining, by an second machine learning model, a second risk score for at least a portion of the plurality of payors and/or payees (i.e., risk score aggregator 1201 receives customer risk score 1210, transaction risk score 1211, and geo risk score 1212 and aggregates those into total risk score and performing a feature discovery process that receives inputs in the form of user data provided by the individual, information indicative of associations of the individual, and information related to the individual obtained without input from the individual and extracts one or more of the features and infers one or more of the features, by applying one or more behavior models to the inputs.), wherein the second risk score is calculated for each of the following types of transaction data: transaction location, 
33.	 In claim 7: Reddy discloses the method of supra, including wherein the payor and/or payee is one of an individual, an entity, a bank account, (i.e., inputs are user data, association information, and other information. User data includes information about the banking customer. This may include information the customer provided to the banking institution when they opened an account, including personal data (e.g., location (e.g., residence), age, bank accounts and their location, financial sources, occupation, ownership structures, associations with other entities or individuals. (Reddy: Paragraph [0068]) and wherein the at least one intermediary transaction is included in the second set of transaction data. (i.e., receiving threat vectors as a data input and generating a knowledge graph utilizing a computer-based graph representation of first and second participants as nodes and relationship or activity between first and second participants as edges; and automatically identifying an anomaly as a potential suspicious actor and suspicious activity using the graph representation.)(Reddy: Paragraph [0124])
34.	In claim 8: Reddy discloses the method of supra, including further comprising modifying the existing anti-money laundering rule according to the recommendation. (i.e., generate recommendations and anomalous events and generate next best actions based on the location, contextual, user profiles, and roles; enrich the recommendations based on the information generated and personalized for the given user which may be configurable by the business users) (Reddy: Paragraph [0059], [0064], [0065])
claim 9: Reddy discloses,
A system for modifying an existing anti-money laundering rule of an existing anti- money laundering system to reduce false alerts, comprising: (e.g., involved with money laundering or fraudulent activities where the prediction engine can automatically create new rules and perform adjustments).(Reddy: Paragraph [0028], [0045], [0046])
one or more computers (i.e., refer to the action and processes of a computer system, or similar electronic computing device) and one or more storage devices (i.e., includes one or more conventional processors or microprocessors 601 that interpret and execute instructions. Main memory 602 may include a random access memory (RAM) or another type of dynamic storage device that stores information) storing instructions that are operable (i.e., storing electronic instructions), when executed by the one or more computers, to cause the one or more computers to: (Reddy: Paragraph [0059],[0145], [0146])
receive, from a first entity, first entity data including a first set of transaction data related to a first set of transactions each involving a payor and a payee, a first set of non-transaction data related to at least one payor and/or at least one payee involved in at least one of the first set of transactions, and historical alert data including a plurality of historical alerts each corresponding to a transaction of the first set of transactions; (Reddy: Paragraph [0052], [0053], [0116])
build a knowledge graph with the first entity data; (Reddy: Paragraph [0071], [0124], [0127]).
determine, by machine learning, overall risk scores for account holders based on the first set of transaction data and the first set of non-transaction data, wherein the account holders are payors and/or payees involved in the first set of transactions; (Reddy: Paragraph [0039], [0046], [0061], [0064], [0072],[0135])

update the knowledge graph with the second set of transaction data; (Reddy: Paragraph [0095], [0114], [0143])
analyze, by the computing device, the updated knowledge graph to identify hopping transactions in which money is transferred from an initial payor to a final payee through at least one intermediary transaction involving different financial institutions and/or actors other than the first payor and the first payee, the actors acting as payors and/or payees in the at least one intermediary transaction; (Reddy: Paragraph [0051], [0058], [0089],[0095] [0097], [0098] [0100], [0101)
for each account holder, calculate a degree of separation between the account holder and an initial payor, final payee, or actor involved in at least one hopping transaction identified in the updated knowledge graph; (Reddy: Paragraph [0085], [0095], 0097], [0098], [0100], [0101], [0114])
for each account holder, determine a context score based on the account holder's overall risk score and degree of separation; (Reddy: Paragraph [0127], [0064])
calculate, by an artificial intelligence model, the false positive likelihood of alerts generated by the existing anti-money laundering system based on inputs of the context scores, historical alert data, one or both of the first and second transaction data, and first non-transaction data;  (Reddy: Paragraph [0028], [0045], [0046] [0070], [0071], [0076],[0095])
perform, by the computing device, a key driver analysis based on inputs of the context scores, historical alert data, one or both of the first and second transaction data, and the first non-transaction data, wherein the key driver analysis determines factors impacting the false positive likelihood of alerts; (Reddy: Paragraph [0008], [0046], [0069], [0070], [0071],[0125]); 


create decision rules and determine new threshold values for the existing anti-money laundering rule based on the decision tree; (Reddy: Paragraph [0008], [0046], [0125])
performing, by the computing device, a what-if simulation based on both the new threshold values and the decision rules; (Reddy: Paragraph [0045], [0071])
perform a gap analysis, by the computing device, based on the what-if simulation to compare the performance of the existing anti-money laundering rules and anti-money laundering rules modified with the new threshold values (Reddy: Paragraph [0042], [0046], [0125]) to determine which of either results in fewer false positive alerts; and (Reddy: Paragraph [0125])
determine a recommendation for modifying the existing anti-money laundering rule based on the results of the gap analysis. (Reddy: Paragraph [0029], [0076], [0123])
36.	In claim 10: Reddy discloses the system of supra, including wherein determining a context score based on the account holder's overall risk score and degree of separation includes creating a plurality of bipartite adjacency matrices from information stored in the knowledge graph, wherein, in the bipartite adjacency matrices, a first set of vertices include payors and a second set of vertices include payees. (Reddy: Paragraph [0008], [0064], [0124])
37.	In claim 11: Reddy discloses the system of supra, including wherein determining a context score based on the account holder's overall risk score (Reddy: Paragraph [0078], [0079], [0080]) and degree of separation further includes building a plurality of bipartite graphs from the plurality of bipartite adjacency matrices. (Reddy: Paragraph [0008], [0047], [0124])
38.	In claim 12: Reddy discloses the system of supra, including, wherein determining a context score based on the account holder's overall risk score (Reddy: Paragraph [0078], [0079], [0080]) and degree of separation further includes detecting a plurality of communities within the plurality of bipartite graphs. (Reddy: Paragraph [0124], [0125])
claim 13: Reddy discloses the system of supra, including wherein determining a context score based on the account holder's overall risk score (Reddy: Paragraph [0078], [0079], [0080]) and degree of separation further includes finding communities of payors and/or payees having similar behavior patterns within the knowledge graph (Reddy: Paragraph [0123]) and determining, by a first machine learning model, a first risk score for each of the plurality of communities, wherein the first risk score is calculated for each of the following types of transaction data: transaction location, transaction type, number of transactions, and transaction amount. (Reddy: Paragraph [0076], [0077], [0078], [0104], [0123])
40.	In claim 14: Reddy discloses the system of supra, including wherein determining a context score based on the account holder's overall risk score (Reddy: Paragraph [0078], [0079], [0080]) and degree of separation further includes determining, by a second machine learning model, second risk score for at least a portion of the plurality of payors and/or payees, wherein the second risk score is calculated for each of the following types of transaction data: transaction location, transaction type, number of transactions, and transaction amount, and determining, by an ensemble model of the first and second machine learning models, overall risk scores for the at least a portion of the plurality of payors and/or payees. (Reddy: Paragraph [0078], [0080], [0118], [0119],[0137])
41.	 In claim 15: Reddy discloses the system of supra, including wherein the payor and/or payee is one of an individual, an entity, a bank account, and wherein the at least one intermediary transaction is included in the second set of transaction data. (Reddy: Paragraph [0068],[0124[)
42.	In claim 16: Reddy discloses the system of supra, including further comprising modifying the existing anti-money laundering rule according to the recommendation. (Reddy: Paragraph [0064], [0065])

43.	In claim 17: Reddy discloses,

receive, from a first entity, first entity data including a first set of transaction data related to a first set of transactions each involving a payor and a payee, a first set of non-transaction data related to at least one payor and/or at least one payee involved in at least one of the first set of transactions, and historical alert data including a plurality of historical alerts each corresponding to a transaction of the first set of transactions; (Reddy: Paragraph [0052], [0053], [0116])
build a knowledge graph with the first entity data; (Reddy: Paragraph [0071], [0124], [0127])
determine, by machine learning, overall risk scores for account holders based on the first set of transaction data and the first set of non-transaction data, wherein the account holders are payors and/or payees involved in the first set of transactions; (Reddy: Paragraph [0039], [0046], [0061], [0064], [0072],[0135])
receive, from a second entity through private blockchain, a second set of transaction data related to a second set of transactions each involving a payor and a payee; (Reddy: Paragraph [0052], [0057], [0058], [0064], [0065]  [0135])

update the knowledge graph with the second set of transaction data; (Reddy: Paragraph [0095], [0114], [0143])
analyze, by the computing device, the updated knowledge graph to identify hopping transactions in which money is transferred from an initial payor to a final payee through at least one intermediary transaction involving different financial institutions and/or actors other than the 
for each account holder, calculate a degree of separation between the account holder and an initial payor, final payee, or actor involved in at least one hopping transaction identified in the updated knowledge graph; (Reddy: Paragraph [0085], [0095], 0097], [0098], [0100], [0101], [0114])
for each account holder, determine a context score based on the account holder's overall risk score and degree of separation; (Reddy: Paragraph [0127], [0064])
calculate, by an artificial intelligence model, the false positive likelihood of alerts generated by the existing anti-money laundering system based on inputs of the context scores, historical alert data, one or both of the first and second transaction data, and the first non-transaction data; (Reddy: Paragraph [0028], [0045], [0046] [0070], [0071], [0076],[0095])
perform, by the computing device, a key driver analysis based on inputs of the context scores, historical alert data, one or both of the first and second transaction data, and the first non-transaction data, wherein in the key driver analysis determines, factors impacting the false positive likelihood of alerts; (Reddy: Paragraph [0008], [0046], [0069], [0070], [0071],[0125]); 
create, by the computing device, a decision tree from the results of the key driver analysis; (Reddy: Paragraph [0008], [0046], [0125])
create decision rules and determine new threshold values for the existing anti-money laundering rule based on the decision tree; (Reddy: Paragraph [0008], [0046], [0125])
perform, by the computing device, a what-if simulation based on both the new threshold values and the decision rules; (Reddy: Paragraph [0045], [0071])
perform a gap analysis, by the computing device, based on the what-if simulation to compare the performance of the existing anti- money laundering rules and anti-money laundering rules modified with the new threshold values (Reddy: Paragraph [0042], [0043] 
determine a recommendation for modifying the existing anti-money laundering rule based on the results of the gap analysis. (Reddy: Paragraph [0029], [0076], [0123])
44.	In claim 18: Reddy discloses the claim of supra, including wherein determining a context score based on the account holder's overall risk score (Reddy: Paragraph [0078], [0079], [0080]) and degree of separation includes: (Reddy: Paragraph [0078], [0079], [0080])
 creating a plurality of bipartite adjacency matrices based on the knowledge graph, wherein, in the plurality of bipartite adjacency matrices, a first set of vertices include payors and a second set of vertices include payees (Reddy: Paragraph [0008], [0064], [0124]); and 
building a plurality of bipartite graphs from the plurality of bipartite adjacency matrices. (Reddy: Paragraph [0008], [0047], [0124])
44.	In claim 19: Reddy discloses the claim of supra, including wherein determining a context score based on the account holder's overall risk score (Reddy: Paragraph [0078], [0079], [0080]) and degree of separation further includes finding communities of payors and/or payees having similar behavior patterns within the knowledge graph (Reddy: Paragraph [0123]) and determining, by a first machine learning model, a first risk score for each of the plurality of communities, wherein the first risk score is calculated for each of the following types of transaction data: transaction location, transaction type, number of transactions, and transaction amount. (Reddy: Paragraph [0046],[0076], [0077], [0078], [0104])
45.	In claim 20: Reddy discloses the claim of supra, including wherein determining a context score based on the account holder's overall risk score (Reddy: Paragraph [0078], [0079], [0080]) and degree of separation further includes determining, by a second machine learning model, a second risk score for at least a portion of the plurality of payors and/or payees, wherein the second risk score is calculated for each of the following types of transaction data: transaction location, transaction type, number of transactions, and transaction amount, and  

Response to Arguments
46.	With respect to the rejection of claims 1, 9, and 17 under U.S.C 112(b) rejection for intended use language, The Applicants remarks and amendments have been considered and are persuasive, the U.S.C. 112(b) rejection is withdrawn.
47. 	With respect to the rejection of claims 6, 14, and 20 under U.S.C 112(b) rejection for “least of portion”, The Applicants remarks and amendments have been considered and are not persuasive, the U.S.C. 112(b) rejection is maintained.
48. 	With respect to the rejection of claims 1- 20 under U.S.C 101 rejection, The Applicants remarks and amendments have been considered and are not persuasive.  The U.S.C. 101 rejections has been updated with the amendments. The main thrust of the rejection is maintained. 
	In regards to Step 2A Prong 2, the Applicants arguments cite that claim 1 as a whole is directed to a particular improvement in generating anti-money laundering alerts, and thereby integrates the recited operations into a practical application. The Applicant arguments further recite that the series of operations recited in claim 1 together consolidate data from disparate entities, analyze the same data to determine factors impacting the false positive likelihood of alerts, determine new thresholds based on the results of the analysis, test and compare the new thresholds to existing thresholds to determine which of either results in fewer false positive alerts, and determine a recommendation based on the comparison to reduce the number of false positive alerts generated by an anti ­ money laundering system.
	The Examiner respectfully disagree. This is not a technical solution to a technical problem but a business solution to a business problem (i.e., steps for modifying existing anti-
	In regards to Step 2B, The Applicant arguments recite that claims 1-20 are patent eligible under Step 2b of the test for patent eligibility according to § 101, claim 1 as a whole is directed to a particular improvement in generating anti-money laundering alerts, and thereby integrates the recited operations into a practical application. In particular, the series of 
	The Examiner respectfully disagree. As discussed above, claims 1, and corresponding representative claims 9 and 17, as drafted, recite computer device, computers, existing anti-money laundering system, non-transitory computer-readable medium, and storage devices and additional elements of machine learning, private blockchain, knowledge graph, and artificial intelligence model. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an "inventive concept") to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. (Step 2B: NO. The claims do not provide significantly more).
49. 	With respect to the rejection of claims 1- 20 under U.S.C 102 rejection, The Applicants remarks and amendments have been considered and are not persuasive.  
	The Applicants arguments recite that Reddy does not disclose the following feature recited in amended claim 1: "receiving, from a second entity through private blockchain, a second set of transaction data related to a second set of transactions each involving a payor 
	The Examiner respectfully disagree. Reddy discloses a pulse component collects data from the defined data sources 2and enriches it with the location and contextually relevant data and send the computed data records related to banking transactions to the edge cloud 300 via APIs 215. APIs, inquiries, instructions, information, and insights component provide a simple and uniform semantic interface to query the knowledge and information from the edge cloud (Reddy: Paragraph [0052]) Reddy further discloses location and contextual data 213 is location based, contextually gathered information may be computed and generated by the pulse 200 or may be received from the external sources 213. Pulse component 200 may enrich the data collected from traditional data sources 211 and alternate data sources 212 with the location and contextual data 213 implemented according to the principles of the subject invention (Reddy: Paragraph [0055]). Reddy further discloses that edge cloud implementation in consistent with the principles of this invention may perform select data sources 321 from the edge cloud data source 305; extract entities, relationships, and attributes 322; using entity resolution algorithms 323 to build data genome 306; create a data genome 306 with entities as nodes, relationships as edges, entity types and edge types as labels. Reddy goes in further detail in Paragraphs [0057], [0058], [0064], [0065] This interpretation is supported in the Applicants specification where it states “providing a way for entities, such as financial institutions, to share transaction data, non-transaction data, analyses based on transaction data, and historical alerts through private blockchain.” (Specification: Paragraph [0007]) and “may include sharing information amongst financial institutions via private blockchain” (Specification: [0038]) 
The Applicants arguments recite that Reddy does not disclose an intermediary transaction or identifying hopping transactions,
	The Examiner respectfully disagree. Reddy discloses that the invention pulse component 200 is organized to run on different servers as different 200a-200h to collect 
The Applicants arguments recite that Reddy does not disclose do not disclose calculating the false positive likelihood of alerts.
	The Examiner respectfully disagree. The rejection is improper. The U.S.C 102 rejection has been updated with the amendments. Reddy discloses scenarios are user-defined behaviors/typologies that evaluate and examine a customer's profile, transactions, account history, and other underlying customer attributes to generate alerts based off of the thresholds set, (Reddy: Paragraph [0071] Reddy further discloses that an algorithm that can efficiently process the arrival of new financial activity steams (FACTS) from financial services applications, networks and channels including traditional ACH, ATM, wire transfers, cash deposits in real-time. To achieve detection of suspicious or fraudulent activities, most of existing systems or solutions use rules, e.g., sets of if-then-else statements, to verify and screen each customer, 

Conclusion
50.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
51.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNADINE LOTHERY whose telephone number is (571)272-7985.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.L./Examiner, Art Unit 3693                                                                                                                                                                                                        

/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693